[aresamendno2secondliencr001.jpg]
Execution Version AMENDMENT NO. 2 TO SECOND LIEN CREDIT AGREEMENT This AMENDMENT
NO. 2 TO SECOND LIEN CREDIT AGREEMENT, dated as of July 18, 2019 and effective
as of June 29, 2019 (this “Amendment”), is by and among TELIGENT, INC., a
Delaware corporation (the “Borrower”), its Subsidiaries signatory hereto as
guarantors or hereafter designated as Guarantors pursuant to Section 8.11 of the
Credit Agreement (as defined below), the lenders from time to time party hereto
(each a “Lender” and, collectively, the “Lenders”), ARES CAPITAL CORPORATION, a
Maryland corporation (“ARCC”), as administrative agent and collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”). For purposes of this Amendment, all terms
used herein which are not otherwise defined herein, including but not limited to
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Amended Credit Agreement (as defined below). WHEREAS,
the Administrative Agent, Lenders, Borrower and other Credit Parties have
entered into financing arrangements pursuant to which the Lenders (or
Administrative Agent on behalf of the Lenders) have made and may make Loans and
provide other financial accommodations to Borrower as set forth in (i) the
Second Lien Credit Agreement, dated as of December 13, 2018, as amended by that
certain Amendment No. 1 to Second Lien Credit Agreement, dated as of February 8,
2019 (as in effect prior to the effectiveness of this Amendment, the “Credit
Agreement”, and as the same is further amended by this Amendment and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Amended Credit Agreement”), by and among the Administrative Agent, Lenders,
Borrower and other Credit Parties and (ii) the other Credit Documents,
including, without limitation, this Amendment; WHEREAS, the Borrower, the
Administrative Agent, and the Lenders desire to extend the DDTL A Commitment
Expiration Date from June 30, 2019 to the first anniversary of the Closing Date
without prior termination of the DDTL A Commitment; and WHEREAS, the Borrower,
the Administrative Agent, and the Lenders desire to amend certain provisions of
the Credit Agreement, as provided more fully herein. NOW THEREFORE, in
consideration of the foregoing premises and the mutual agreements and covenants
contained in the Credit Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: Section 1. Amendments to the Credit
Agreement. Subject to the conditions to effectiveness set forth in Section 3
hereof, and in reliance upon the representations and warranties made by the
Credit Parties in Section 2 hereof, pursuant to Section 12.01 of the Credit
Agreement and subject to the terms and conditions herein, the Credit Agreement
is hereby amended as set forth below in this Section 1. 1.01. The defined term
“DDTL A Commitment Expiration Date” set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following defined term is
substituted therefor in its proper alphabetical order: DB1/ 105264707.2



--------------------------------------------------------------------------------



 
[aresamendno2secondliencr002.jpg]
“‘DDTL A Commitment Expiration Date’ shall mean the date that is the first
anniversary of the Closing Date.” Section 2. Representations and Warranties.
Each Credit Party, jointly and severally, hereby represents and warrants to the
Lenders and the Administrative Agent as follows, which representations and
warranties are continuing and shall survive the execution and delivery hereof:
2.01. No Default. At and as of the date of this Amendment and both prior to and
after giving effect to this Amendment, no Default or Event of Default is
continuing. 2.02. Representations and Warranties True and Correct. At and as of
the date of this Amendment and both prior to and after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement and other Credit Documents is true and correct in all material
respects (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date). 2.03. Corporate Power
and Authority. Each Credit Party has the corporate or other organizational power
and authority to execute and deliver this Amendment and carry out the terms and
provisions of this Amendment and the Amended Credit Agreement and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment and the performance of the Amended
Credit Agreement. Each Credit Party has duly executed and delivered this
Amendment, and this Amendment and the Amended Credit Agreement constitute the
valid and binding agreements of such Credit Party enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law). 2.04. No Violation. The execution,
delivery and performance by any Credit Party of this Amendment and the
performance of the Amended Credit Agreement, and compliance with the terms and
provisions thereof, will not (i) contravene any applicable provision of any
material Applicable Law of any Governmental Authority, (ii) result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of any Credit
Party (other than Permitted Liens and Liens created under the Credit Documents)
pursuant to (A) the terms of any material indenture, loan agreement, lease
agreement, mortgage or deed of trust, or (B) any other Material Contracts
Obligation, in the case of either clause (ii)(A) or (ii)(B), to which any Credit
Party is a party or by which it or any of its property or assets is bound, or
(iii) violate any provision of the Organization Documents of any Credit Party,
except with respect to any conflict, breach or contravention or default (but not
creation of Liens) referred to in clause (ii), to the extent that such conflict,
breach, contravention or default could not reasonably be expected to have a
Material Adverse Effect. Section 3. Conditions. This Amendment shall not become
effective until each of the following conditions is satisfied (or waived by the
Required Lenders): 3.01. The Administrative Agent shall have received
counterparts of this Amendment duly executed by each Credit Party and each other
relevant party to this Amendment; 2 DB1/ 105264707.2



--------------------------------------------------------------------------------



 
[aresamendno2secondliencr003.jpg]
3.02. The representations and warranties contained in Section 2 hereof shall be
true and correct in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date); 3.03. The Administrative Agent shall have received, for its
own account, the fees, costs and expenses due and payable to it pursuant to
Section 4.01 hereof and Section 12.05 of the Amended Credit Agreement (including
the reasonable fees, disbursements and other charges of counsel) for which
invoices have been presented prior to the date hereof; and 3.04. The
Administrative Agent shall have received fully executed copies of Amendment No.
1 to the Intercreditor Agreement in form and substance acceptable to the
Administrative Agent. Section 4. Miscellaneous. 4.01. Fees and Expenses. The
Borrower agrees and acknowledges that all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Amendment, including the reasonable fees, disbursements and
other charges of one counsel, shall be paid by the Credit Parties to the
Administrative Agent. 4.02. No Waiver or Modification. Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any other Credit Document or constitute a
course of conduct or dealing among the parties. The Administrative Agent and
Lenders reserve all rights, privileges and remedies under the Credit Documents.
Except as expressly amended hereby, the Credit Agreement and other Credit
Documents remain unmodified and in full force and effect in accordance with
their respective terms and are hereby ratified and confirmed in all respects.
4.03. Credit Document. This Amendment shall constitute a Credit Document under
and as defined in the Amended Credit Agreement. All references in the Credit
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended hereby. 4.04. Governing Law. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM, CONTROVERSY OR DISPUTE
UNDER, ARISING OUT OF OR RELATING TO THIS AMENDMENT, WHETHER BASED IN CONTRACT
(AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 4.05.
Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (i.e., “pdf” or “tif”) by electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment. 3 DB1/
105264707.2



--------------------------------------------------------------------------------



 
[aresamendno2secondliencr004.jpg]
4.06. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not affect the interpretation of this
Amendment. 4.07. Binding Effect; Assignment. This Amendment shall be binding
upon and inure to the benefit of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders and their respective successors and assigns
in accordance with the terms of the Credit Agreement. 4.08. Integration. This
Amendment, the Amended Credit Agreement, and the other Credit Documents
incorporate all negotiations of the parties hereto with respect to the subject
matter hereof and thereof and are the final expression and agreement of the
parties hereto and thereto with respect to the subject matter hereof and
thereof. This Amendment, the Amended Credit Agreement, and the other Credit
Documents represent the agreement of the parties hereto with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or therein. 4.09. Reaffirmation. Each Credit Party as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each Credit Document to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Credit Document
as security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
[Remainder of the page intentionally left blank] 4 DB1/ 105264707.2



--------------------------------------------------------------------------------



 
[aresamendno2secondliencr005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. BORROWER: TELIGENT, INC. By: _______________________ Name: Damian
Finio Title: CFO GUARANTORS IGEN, INC. By: _______________________ Name: Damian
Finio Title: CFO TELIGENT PHARMA, INC. By: _______________________ Name: Damian
Finio Title: CFO [Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------



 
[aresamendno2secondliencr006.jpg]




--------------------------------------------------------------------------------



 
[aresamendno2secondliencr007.jpg]




--------------------------------------------------------------------------------



 
[aresamendno2secondliencr008.jpg]




--------------------------------------------------------------------------------



 
[aresamendno2secondliencr009.jpg]




--------------------------------------------------------------------------------



 